Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-10, 12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaharada, US2013112224.
Regarding claim 1,  Nakaharada discloses a backside of the wafer has a clear area and an unclear area (can be inferred from passage in paragraph 0101 ), and the contaminants are located in the unclear area (Paragraph 0101), the wafer cleaning method comprising: transporting the wafer by a wafer arm (wafer holding arm 171 , Fig 16); inspecting the backside of the wafer through an opening of the wafer arm  (inspecting by means of light and camera 173 , Fig 16) 
    PNG
    media_image1.png
    267
    1115
    media_image1.png
    Greyscale
and generating an inspection signal by an inspection device (signal created by camera 173 paragraph 0080); generating a control signal according to the inspection signal by a process module (signal generated by control unit 6 processing module, paragraph 0080); and controlling a brush element to clean contaminants on the backside of the wafer according to the control signal by a control device along a predetermined path. (by means of brush 142  by a control unit 6)
Regarding claim 3, Nakaharada discloses each and every limitation set forth in claim 1.  Furthermore, Nakaharada discloses the control device controls the brush element according to the control signal to stop moving at the unclear area for a time period.  (operation of the cleaning device disclosed by Nakaharada)
Regarding claim 7, Nakaharada discloses each and every limitation set forth in claim 1. Furthermore, Nakaharada discloses the inspection device comprises a camera configured to capture an image of the backside of the wafer. (camera 173 , Fig 16)
Regarding claim 8,   Nakaharada discloses a backside of the wafer has a clear area and an unclear area (can be inferred from passage in paragraph 0101), and the contaminants are located in the unclear area (Paragraph 0101), the wafer cleaning method comprising :  transporting the wafer by a wafer arm (wafer holding arm 171 , Fig 16); inspecting the backside of the wafer through an opening of the wafer arm and generating an inspection signal by an inspection device (inspecting by means of light and camera 173 , Fig 16 and signal created by camera 173 paragraph 0080); generating a control signal according to the inspection signal by a process module (signal generated by control unit 6 processing module, paragraph 0080); disposing the wafer on a plurality of pins (by plurality of pins 152 , Fig 16); controlling a brush element to clean the backside of the wafer along a first path when the wafer is disposed on the plurality of pins according to the control signal by a control device (by means of brush 142  by a control unit 6 and by means of movement mechanism 154 and 155 , Fig 17); rotating the wafer by a spin device (by means of spin device 151, Fig 16); and controlling the brush element to clean the backside of the wafer along a second path when the wafer is disposed on the spin device according to the control signal by the control device. (by means of brush 142  by a control unit 6 and by means of movement mechanism 154 and 155 , Fig 17)
Regarding claim 9,  Nakaharada discloses each and every limitation set forth in claim 8. Furthermore, Nakaharada discloses when the wafer is disposed on the plurality of pins, the wafer is distant form the spin device; wherein the wafer cleaning method further comprising descending the plurality of pins , and disposing the wafer on the spin device. (operation of device shows in Fig 16)
Regarding claim 10,  Nakaharada discloses each and every limitation set forth in claim 8. Furthermore, Nakaharada discloses the first path is different from the second path.  (movement of 154 along x axis in Fig 17)
Regarding claim 12,  Nakaharada discloses each and every limitation set forth in claim 8. Furthermore, Nakaharada discloses the control device controls the brush element according to the control signal to stop moving at the unclear area for a time period. (operation of the device disclosed by Nakaharada)
Regarding claim 16, Nakaharada discloses a backside of the wafer has a clear area and an unclear area (can be inferred from passage in paragraph 0101 ), and the contaminants are located in the unclear area(Paragraph 0101), the wafer cleaning method comprising: transporting the wafer by a wafer arm(wafer holding arm 171 , Fig 16); inspecting the backside of the wafer through an opening of the wafer arm (inspecting by means of light and camera 173 , Fig 16)  and generating an inspection  signal by an inspection device (signal created by camera 173 paragraph 0080); generating a control signal according to the inspection signal by a process module(signal generated by control unit 6 processing module, paragraph 0080); transposing the wafer from a position relative to the inspection device to a spin device disposed in a cleaning chamber by the wafer arm (by means of element 302 to a spin device 150 in cleaning chamber being bottom portion of element 310 , Fig 16); and controlling a brush element to clean the contaminants on the backside of the wafer according to the control signal by a control device along a predetermined path. (by means of brush 142  by a control unit 6)
Regarding claim 17,  Nakaharada discloses each and every limitation set forth in claim 16. Furthermore, Nakaharada discloses the brush element and the control device is disposed in the cleaning chamber, and the inspection device is disposed in an exposure chamber outside the cleaning chamber.  (Fig 16  with upper chamber of portion 310 as the exposure chamber and a cleaning chamber as the lower chamber of portion 310)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, 11, 13-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaharada, US2013112224 in view of Asano, US20030029479
Regarding claims 2 and 11, Nakaharada discloses each and every limitation set forth in claims 1 and 8. However , Nakaharada does not disclose the control device controls the brush element according to the control signal to have a first movement speed when the brush element is located at the clear area and to have a second movement speed when the brush element is located at the unclear area, wherein the second movement speed is slower than the first movement speed. 
Asano teaches a controller 150 adjusting the rotating speed of the cleaning brush for cleaning a distribution of particles detected previously. (paragraph 0084 and 0123)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller disclosed by Nakaharada  to have further incorporated a control device controls the brush element according to the control signal to have a first movement speed when the brush element is located at the clear area and to have a second movement speed when the brush element is located at the unclear area, wherein the second movement speed is slower than the first movement speed as taught by Asano in order to thoroughly clean the workpiece. 
Regarding claims 4 and 13, Nakaharada discloses each and every limitation set forth in claims 1 and 8.  Furthermore, Nakaharada discloses the brush element comprises a brush holder movable relative to the wafer and a brush head configured to rotate on the brush holder and contact the wafer (the head and holder portion of brush 142 , Fig 16).
However, Nakaharada does not disclose wherein the control device controls the brush element according to the control signal to have a first rotational speed of the brush head when the brush element is located at the clear area and to have a second rotational speed of the brush head when the brush element is located at the unclear area, wherein the second rotational speed is greater than the first rotational speed.
Asano teaches a controller 150 adjusting the rotating speed of the cleaning brush for cleaning a distribution of particles detected previously. (paragraph 0084 and 0123)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller disclosed by Nakaharada  to have further incorporated a control device controls the brush element according to the control signal to have a first movement speed when the brush element is located at the clear area and to have a second movement speed when the brush element is located at the unclear area, wherein the second movement speed is slower than the first movement speed as taught by Asano in order to thoroughly clean the workpiece. 
Regarding claims 5 and 14,  Nakaharada in view of Asano discloses each and every limitation set forth in claims 4 and 13. Furthermore, Arsano  teaches the control device controls the brush element according to the control signal such that the brush head applies a first force to the wafer when the brush element is located at the clear area and that the brush head applies a second force to the wafer when the brush element is located at the unclear area, wherein second force is greater than the first force. (paragraph 0073)
Regarding claims 6, 15, and 19, Nakaharada discloses each and every limitation set forth in claims 1,  8, and 16. Furthermore, Nakaharada discloses rotating the wafer during the movement of the brush element on the backside of the wafer by a spin device (spin device 151 , Fig 116).
However, Nakaharada does not disclose controlling the spin device according to the control signal by the control device to have a first rotational speed when the brush element is located at the clear area and to have a second rotational speed when the brush element is located at the unclear area, wherein the second rotational speed is slower than the first rotational speed. 
Asano teaches a controller 150 adjusting the rotating speed of the cleaning brush for cleaning a distribution of particles detected previously. (paragraph 0084 and 0123)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller disclosed by Nakaharada  to have further incorporated a control device controls the brush element according to the control signal to have a first movement speed when the brush element is located at the clear area and to have a second movement speed when the brush element is located at the unclear area, wherein the second movement speed is slower than the first movement speed as taught by Asano in order to thoroughly clean the workpiece. 
Regarding claim 20, Nakaharada discloses each and every limitation set forth in claims 16.  Furthermore, Nakaharada discloses the brush element comprises a brush holder movable relative to the wafer and a brush head configured to rotate on the brush holder and contact the wafer (the head and holder portion of brush 142 , Fig 16); wherein the control device further control’s the brush element according to the control signal to stop moving at the unclear area for a time period. (operation of the device disclosed by Nakaharada)
However, Nakaharada does not disclose wherein the control device controls the brush element according to the control signal to have a first rotational speed of the brush head when the brush element is located at the clear area and to have a second rotational speed of the brush head when the brush element is located at the unclear area, wherein the second rotational speed is greater than the first rotational speed.
Asano teaches a controller 150 adjusting the rotating speed of the cleaning brush for cleaning a distribution of particles detected previously. (paragraph 0084 and 0123)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller disclosed by Nakaharada  to have further incorporated a control device controls the brush element according to the control signal to have a first movement speed when the brush element is located at the clear area and to have a second movement speed when the brush element is located at the unclear area, wherein the second movement speed is slower than the first movement speed as taught by Asano in order to thoroughly clean the workpiece.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaharada, US2013112224 in view of Akiyama , US5982474
Regarding claim 18, Nakaharada discloses each and every limitation set forth in claim 17.  However, Nakaharada does not disclose emitting an energy beam toward an edge of the wafer by an exposure device when the wafer is disposed on a wafer chuck device in the exposure chamber. 
Akiyama teaches an irradiator 20  which uses a light source 28  toward the edge of a wafer while the wafer is disposed on a chuck . (Fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified method disclosed by Nakaharada to have further incorporated emitting an energy beam toward an edge of the wafer by an exposure device when the wafer is disposed on a wafer chuck device in the exposure chamber as taught by Akiyama in order to position the wafer correctly by determining wafer edge structural indicators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723